UNITED STATES DISTRICT COURT                               FILED
                                 FOR THE DISTRICT OF COLUMBIA
                                                                                              FEB- 5 2013
                                                                                        Clerk, U.S. District & Bankruptcy
                                                                                       Courts for the District of Columbia
    Amun Ra Clark Bey,                           )
                                                 )
            Plaintiff,                           )

                    v.
                                                 )
                                                 )        Civil Action No.        13 0149
                                                 )
    State of Maryland et al.,                    )
                                                 )
           Defendants.                           )
                                                 )


                                        MEMORANDUM OPINION

            This matter is before the Court on review of plaintiffs pro se complaint and application

    to proceed informapauperis. The Court will grant plaintiffs application to proceed informa

    pauperis and will dismiss this action for lack of subject matter jurisdiction. See Fed. R. Civ. P.

    12(h)(3) (requiring the court to dismiss an action "at any time" it determines that subject matter

    jurisdiction is wanting).

            Plaintiff, a Maryland resident, sues the State of Maryland, the District Court of Maryland

    for Prince George's County, high-level Maryland officials, judicial officers, and a county police

    officer. See Com pl. Caption. Plaintiff "demands [a] Writ of Prohibition to void judgment made

    by State of Maryland, Prince George's County Circuit Court or any other court in the State of

    Maryland, Incorporated." Com pl. at 1; see id. at 15 ("This action seeks the Court to issue a Writ

    of Prohibition compelling Lawrence V. Hill, Jr., Chief Magistrate Judge Ben C. Clyburn ... and

    any other court appointed judge to honor the Default Judgment."). Except for those statements,
                                          ,.1

    the complaint makes little sense.




N                                                                                                                   3
       Jurisdiction is wanting because a federal district court is not a reviewing court and, thus,

lacks subject matter jurisdiction to review the decisions of a state court. See 28 U.S.C. §§ 1331,

1332 (general jurisdictional provisions); Fleming v. United States, 847 F. Supp. 170, 172

(D.D.C. 1994), cert. denied 513 U.S. 1150 (1995) (citing District of Columbia Court ofAppeals

v. Feldman, 460 U.S. 462,482 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413,415,416

(1923)). In addition, the complaint is "patently insubstantial, presenting no federal question

suitable for decision.'" Caldwell v. Kagan, 777 F. Supp. 2d 177, 178 (D.D.C. 2011) (quoting

Tooley v. Napolitano, 586 F.3d 1006, 1009 (D.C. Cir. 2009)). A separate order of dismissal

accompanies this Memorandum Opinion.



Date: January   ~5, 2013                                     United States District Judge




                                                 2